Citation Nr: 0801711	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation for convalescence following surgery for a service-
connected disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
claim of service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a July 2004 rating decision, the RO denied 
reopening the claim for service connection for sarcoidosis.  
In a January 2005 rating decision, the RO denied entitlement 
to an extension of a temporary total evaluation for 
convalescence following surgery for a service-connected 
disability.  

In September 2007, the veteran was afforded a video 
conference hearing before the undersigned.  A transcript of 
the hearing is of record.  

The issue of service connection for sarcoidosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In September 2006, prior to the promulgation of a decision in 
the appeal, the veteran requested that the claim for 
entitlement to an extension of a temporary total evaluation 
for convalescence following surgery for a service-connected 
disability be withdrawn.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his claim for 
entitlement to an extension of a temporary total evaluation 
for convalescence and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal on the claim of entitlement to an extension of a 
temporary total evaluation for convalescence following 
surgery for a service-connected disability is dismissed.


REMAND

Following the issuance of the December 2006 Supplemental 
Statement of the Case (SSOC), new records were added to the 
claims file that the RO has not considered, nor did the 
veteran waive initial consideration by the RO of these 
records.  Specifically, VA treatment records from February 
2007 to July 2007 were added to the claims file which 
contains treatment records for sarcoidosis.  

In November 2007, the Board attempted to obtain a wavier of 
RO jurisdiction regarding this new evidence from the veteran.  
At that time, the veteran was informed that if he did not 
respond in a timely manner, the Board would assume that he 
wished the case returned to the RO for consideration of the 
new evidence.  He did not respond. 

On remand, the additional evidence must be considered by the 
RO.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's one claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
all information and evidence obtained since 
the issuance of the December 2006 SSOC.  The 
RO should insure that notice to the veteran 
has meet the requirements of the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


